UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Act of 1934 Date of Report (Date of earliest event reported):January 9, 2008 LSI INDUSTRIES INC. (Exact name of Registrant as specified in its Charter) Ohio 0-13375 31-0888951 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10000 Alliance Road, Cincinnati, Ohio 45242 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code(513) 793-3200 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ⁭ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⁭ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁭ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁭ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 – Results of Operations and Financial Condition On January 9, 2008 and January 10, 2008, the Registrant issuedpress releases regarding its preliminary outlook for the fiscal quarter ended December 31, 2007 and guidance for fiscal 2008.Copies of the press releases are furnished as Exhibits 99.1 and 99.2to this report andare incorporated herein by reference. Item 9.01 - Financial Statements and Exhibits (c)Exhibits 99.1 - Press release dated January 9, 2008 99.2 - Press release dated January 10, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. LSI INDUSTRIES INC. By: /s/Ronald S. Stowell Ronald S. Stowell Vice President, Chief Financial Officer and Treasurer (Principal Accounting Officer) January 11, 2008
